DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on June 2, 2022.
Claims 1-23 are pending.
Claims 1-23 are examined.
This Office Action is given Paper No. 20221116 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson (US 2016/0232527) in view of Clements et al. (US 2015/0254648).

Claims 1, 10, 19
2Patterson discloses:
receiving, by one or more computer processors, a transaction token (payment token, see [0020-0021]) obtained from 3a transaction card (payment cards, see [0015, 0044]) during initiation of a particular transaction (transaction, see [0015]), 
at least one (PAN, see [0020]) of the plurality of tokens comprises the transaction 7token (token, see [0020]); 8
the transaction token (token, see [0021]) corresponds to a real primary account number11 (PAN, see [0021]) associated with the transaction card, but does not itself reveal the real primary account 12number;13
receiving, by the one or more computer processors, an indication of a payment 14domain (token domain, see [0023]) in which the transaction token is being used to attempt the particular transaction, wherein 15the indication of the payment domain in which the transaction token is being used indicates how 16the transaction token was obtained from the transaction card (e.g. contactless, magnetic stripe, see [0023]); 17
comparing, by the one or more computer processors, the indicated payment 18domain (token domain, see [0023]), in which the transaction token is being used to attempt the particular transaction, with 19predetermined payment domain restrictions (set of parameters, i.e. token domain restriction controls, see [0023]) that specify particular payment domains in which 20particular tokens are permitted to be used to determine whether use of the transaction token in 21the indicated payment domain is permitted by the domain restrictions (determines whether token is being used in the proper domain, see [0061]); and 22
generating an authentication result (token response message, see [0026]) for the particular transaction based on the 23comparison.
Patterson does not disclose:
The transaction card… tokens.
Clements teaches:
the transaction card (fob, see [0004]) comprising a 4plurality of tokens (one or more tokens, see [0027, 0029, 0054]), each of the plurality of tokens identifying a same account (single user account, see [0027, 0029, 0054]) associated 5with the transaction card, wherein: 6at least one of the plurality of tokens is different (e.g. different levels/limits, see [0057, 0060]) from another of the 9plurality of tokens. 10
Patterson discloses receiving a transaction token, at least one of the tokens is the transaction token, receiving an indication of payment domain, comparing the payment domain with domain restrictions, and generating an authentication result. Patterson does not disclose a plurality of tokens identifying a same account, but Clements does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the token processing utilizing multiple authorizations of Patterson with the plurality of tokens identifying a same account of Clements because 1) a need exists for protecting both consumers and merchants from fraudulent and inappropriate purchases (see Patterson [0002]); and 2) a need exists for entering into transactions using account information that addresses potential account misappropriation (see Clements [0002]). Having a plurality of tokens identifying a same account allows for multiple uses of the tokens without compromising the account.

Claims 2, 11, 20
12Furthermore, Patterson discloses: 
generating the authentication result (token response message, see [0026]) comprises causing the particular transaction to 3fail (denied, see [0026]) upon a determination that use of the transaction token in the indicated payment domain in 4which the transaction token is being used to attempt the particular transaction is not permitted by 5the predetermined domain restrictions.


Claims 3, 15
12 Furthermore, Patterson discloses: 
maintaining, in a memory, by the one or more computer processors, a mapping of 3tokens to account numbers (mapping of tokens to PANs, see [0022]); 4
upon a determination that use of the transaction token in the indicated payment 5domain is permitted (approved, token used in proper domain, see [0026, 0061]) by the domain restrictions, accessing the mapping of tokens to account 6numbers to identify an account number (real account identifier, see [0061, 0080]) associated with the transaction token; and 7
passing the account number to an acquirer system (account issuer, e.g. bank, see [0050]).

Claims 4, 16
12 Furthermore, Clements teaches:
at least some account numbers are assigned multiple tokens (specific tokens may be tied to multiple user accounts, e.g. wallet 1 has multiple tokens, see [0029, 0054], figure 1).


Claims 5, 17
12 Furthermore, Patterson discloses: 
the plurality of tokens comprise one or more of a number encoded on a 3magnetic stripe (magnetic stripe, see [0015, 0023]) of the transaction card, a number encoded on an electronic chip (e.g. contactless, see [0015, 0023]) of the transaction 4card, and a human-readable number provided on the transaction card.


Claims 6, 12, 21
12 Furthermore, Patterson discloses: 
the predetermined domain restrictions comprise one of more of the following: 3
use of a human-readable number is restricted to card-not-present 4transactions; 5
use of a number encoded on a magnetic stripe of the transaction card is 6restricted to in-person magnetic stripe reader transactions; and 7
use of a number encoded on an electronic chip of the transaction card is 8restricted to contact or wireless (contactless presentment, see [0023, 0060]) reader transactions.

Claims 7, 18
12 Furthermore, Patterson discloses: 
at least one of the plurality of tokens comprises the real primary account 3number (PAN, see [0020-0021]).


Claims 8, 13, 22
Furthermore, Patterson discloses: 
transmitting the authentication result to an acquirer system (acquirer, e.g. bank, see [0031, 0048]).

Claims 9, 14, 23
2 Furthermore, Patterson discloses: 
transmitting the authentication result to the acquirer system comprises 3transmitting the real primary account number (real account identifier, see [0062]) associated with the transaction token to the 4acquirer system (authorizing computer, see [0062]) upon a determination that the payment domain in which the transaction token is 5being used to attempt the particular transaction is permitted (token used in proper domain, see [0061]) by the predetermined domain 6restrictions.

Response to Arguments
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Bondesen et al. (US 2015/0254663) discloses token usage scaling based on determined level of exposure. 
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 10, and 19 which recite “is being used to”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, all limitations have been considered. However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2106 II (C.), 2114 and 2115. Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.